UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1251


MCELROY COAL COMPANY,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; DONN L. WNEK,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(13-0224 BLA)


Submitted:   October 30, 2015                Decided:   November 5, 2015


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jeffrey R. Soukup, JACKSON KELLY PLLC, Lexington, Kentucky, for
Petitioner.   M. Patricia Smith, Solicitor of Labor, Rae Ellen
James, Associate Solicitor, Gary K. Stearman, Ann Marie
Scarpino, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Heath   M.  Long,   PAWLOWSKI,  BILONICK  &   LONG,  Ebensburg,
Pennsylvania, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     McElroy Coal Company seeks review of the Benefits Review

Board’s    decision   and    order   affirming      the   administrative   law

judge’s award of black lung benefits on a claim filed by Donn L.

Wnek pursuant to 30 U.S.C. §§ 901-945 (2012).                Upon our review

of   the    record,   we    conclude   that    the    Board’s   decision    is

supported    by   substantial    evidence     and    is   without   reversible

error.     See McElroy Coal Co. v. Dir., Office of Workers’ Comp.

Programs, No. 13-0224 BLA (B.R.B. Jan. 14, 2014).               Accordingly,

we deny the petition for review.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this Court and argument would not aid

the decisional process.

                                                             PETITION DENIED




                                       2